Citation Nr: 1418985	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to service connection for residuals of left wrist sprain.

5. Entitlement to service connection for a right wrist disorder.

6. Entitlement to service connection for a right foot disorder.

7. Entitlement to service connection for Cesarean section scar.

8. Entitlement to service connection for irritable bowel syndrome.

9. Entitlement to service connection for a sleep disorder.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the Veteran's claims in July 2010 to allow for the scheduling of a hearing before a Decision Review Officer (DRO).  The hearing was conducted in September 2012.  A transcript has not been associated with the claims file.

On remand, the DRO granted service connection for bilateral hip disabilities, a left ankle disability, and residuals of a breast reduction.  Accordingly, these issues have been granted in full and are no longer before the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To allow the Veteran an additional opportunity to appear for a hearing before a DRO.	

As noted above, the Board remanded this matter in July 2010 to allow for the scheduling of a hearing before a DRO.  The hearing was held in September 2012.  A transcript of that hearing has not been associated with the claims file.  A notation in the claims file and in the January 2014 supplemental statement of the case (SSOC) indicates that the transcript is not available because it was lost or deleted during data transfer to San Diego.  The Veteran has not been informed that the hearing transcript was lost and she has not been offered the opportunity to appear for another hearing before the DRO.  Accordingly, the Board finds that a remand is necessary to notify the Veteran about the lost hearing transcript and to allow her the opportunity to appear for another hearing before a DRO.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that the hearing transcript from her September 2012 DRO hearing is not available and ask her if she would like to appear for another hearing before a DRO.  Allow an appropriate period of time for response.

2. If requested, schedule the DRO hearing and then perform any additional development necessary.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a SSOC.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



